Title: From George Washington to James Cleveland, 10 January 1775
From: Washington, George
To: Cleveland, James



Sir
10th Jany 1775

As I am resolved, if no unforeseen Accident happens to prevent it to have my people at work upon my Lands on the Ohio, by the last day of March; no steps previous to this undertaking, should be delayed by which a disapointment must follow. I therefore knowing it will take some time to collect Provisions, and Tools to carry on this work, and that the transportation of them in the spring early over the Alligany Mountains may be attended with difficulty and uncertainty, do request & require you to go immediatly over to Gilbert Simpsons in the red stone Settlement and there do or attempt to do, the following things.
First—Engage any where between one hundred and fifty, and two hundred bushels of Indian Corn, and to prevent disapointments let it be actually lodged at Gilbert Simpson’s before the first day of March—Also engage upon the best terms you can to be delivered as aforesd about fifteen hundred weight of Bacon. And desire Mr Simpson by all means to have them securely lodged for you at his house by that time at furthest.
Second—Engage upon the best terms you can, such, and so many Canoes, as are absolutely necessary to transport your Provisions and Tools down the River—And to avoid the Expence of bags as much as Possible, try if one of the Canoes can not be fitted up in such a manner as to carry your corn and Bacon with the assistance of one or two only. Perhaps the Canoes built for me last year may again be got. Speak to Major Crawford on this head.

Third—If Mr Simpson has not already moved all the Tools, and necessaries which were carried out for me last spring, from Vale. Crawfords, let it be done as soon as you get out. herewith is a list of what he Acknowledges, he had left upon hand in September last—as also of what he carried out. take an exact Account of every thing you find and have them secured at Mr Simpsons ready at your departure down the River, after which see what things you will want for your undertaking down the River. And then
Fourth—Try if they are to be had out there, and at what Prices, and if you find the only difference to lye in the Expence of the Carriage out endeavour to buy every thing you can want, there, rather then run the hazard of sending them from hence in March, and have them lodged as above; for if you do not get every thing into his Possession, you may more than probable, depend upon promises, and be disapointed after your men are assembled and ready to start, which must Occasion a delay, and of course a loss to me, not only of time but in having men upon Expences.
Fifth—It may not be amiss to engage Potatoe seed, Pease, and such things, as will not only contribute to your better living; but will in cace corn should be found very scearce and difficualt to be got make the less of it necessary, for I do expect that from the braking up of the Plantations last Year, and the great number of People that will be gowing over this that corn will be very scarce and exceeding dear. If you could get peach or any other kind of Fruit Stones, or apple seeds it would not be amiss to engage them to carry out with you.
Sixth—In asmuch as both time, and Expences will be saved by engaging men in the Redstone settlement to go with you down the River, I would have you make dilligent enquiry wither they are to be had, and upon what Terms and engage at least five upon the best terms you can, and have them bound in the Articles given you. If you should meet with such People as you think will answer the purpose, in your own neighbourhood or else where You might engage them, Provided you can depend upon there going at the proper time and will transport themselves without any expence to me.
Seventh—If you can hire negro Fellows or choose to carry any of your own, upon the terms I mentioned to you, there will

not in that case be occasion to hire so many white men as above (to wit five), and as I am told that there are three of the servants which I sent out last spring still at Mr Vale. Crawfords, and his Brother Captain Crawfords, ready to be employed in my service; you may direct them to stay where they are and be ready again the 15th of March; or if Gilbert Simpson wants hands for my mill work, let them be employed (instead of hirlings) there till the 15th of March aforesaid.
Eight—As the rest of the servants were sold, and the money by this time become due I have desired Mr Vale. Crawford if he has received it, to pay it to you, and if he has not to let you have the purcharsers bonds, which give to Mr Simpson, and desire him to Collect the money and apply it towards payment of the mill Accounts—If you can get Corn or other Provisions, Tools; or other things of Vale. Crawford, I would have you do it, as it will save me the payment of Cash, but be sure to have the matter fixed in such a manner with him as to run no risque of a disappointment.
You may get Corn and other things from Captain Crawford, in like manner; but that you may not depend too much upon these uncertain Chances I now furnish you with £60 Pennsylvania money, and whatever it falls short of the Amount of your Purchases, I will supply when you go out again that every body may be paid for what you get of them.
As I must set off for the assembly by the first of Febry and shall want to see you before I go, I would have you endeavour it can conveniently be done to be down here by that time. I have nothing more to add at present then to wish you success in your journey an[d] I am Your Friend &ca

Go: Washington

